Hunstein, Justice.
Following a jury trial, appellant was found guilty of malice murder and sentenced to life imprisonment. His motion for new trial was *553denied and he appeals.1
Decided September 19, 1994 —
Reconsideration denied October 17, 1994.
Garland, Samuel & Loeb, Edward T. M. Garland, J. Ralph Mc-Clelland III, for appellant.
George C. Turner, Jr., District Attorney, Thomas V. Driggers, E. Chandler Barrett, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.
1. Appellant asserts that his conviction was not supported by the evidence and that the trial court thus erred in denying his motion for directed verdict. Evidence adduced at trial showed that appellant shot and killed his girl friend, Sonya Burger, while she was speaking on the telephone. Appellant claimed the shooting was accidental contending that the gun discharged when bumped by the victim or struck by the telephone cord. However, there was evidence that appellant had sought a separation from the victim prior to the murder and there was testimony by two emergency personnel that appellant informed them immediately after the shooting that he had been arguing with the victim at the time she was shot. A firearms expert further testified that the gun could not have discharged in the manner urged by appellant. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found appellant guilty of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully reviewed appellant’s remaining enumerations of error and have found them to be without merit.

Judgment affirmed.


All the Justices concur.


 The crime occurred on April 28,1992. Appellant was indicted on May 18,1992 in Paul-ding County. He was found guilty on April 14,1993 and sentenced the same day. His motion for new trial, filed on April 21, 1993 and amended on December 13, 1993, was denied on January 11, 1994. His notice of appeal was filed on February 8, 1994. The appeal was docketed on March 14, 1994 and oral arguments were heard on May 16, 1994.